 4:12-cr-03007-JMG-CRZ Doc # 136 Filed: 07/21/21 Page 1 of 1 - Page ID # 412




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:12-CR-3007

vs.                                                      ORDER

LEDON M. HATCLIFF,

                  Defendant.


      IT IS ORDERED:


      1.    The government's motion to dismiss (filing 135) is granted.


      2.    The operative petition for offender under supervision (filing
            121) is dismissed.


      3.    The July 29, 2021 hearing is cancelled.


      Dated this 21st day of July, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           United States District Judge
